Title: From George Washington to John Stanwix, 16 June 1757
From: Washington, George
To: Stanwix, John



Sir
Fort Loudoun June 16: 1757

This Moment the Inclosed Letters came to my Hands. I have not lost a moments time in transmitting them to you, as I look upon the Intelligence to be of the utmost Consequence, If the Enemy is coming down in such Numbers and with such a Train of Artillery as we are bid to expect. Fort Cumberland must inevitably fall into their Hands as no Efforts can be timely made to save it. I send you Sir a Copy of a Council of War held at this Place, and I intend to persue the Resolution therein contained till I receive further Orders how to act. It is morally certain that the next object which the French have in View is Fort Loudoun, and that yet it is in a very untenable posture, they have no roads for Carriages into any other Province but thro’ this place and there lyes here a Quantity of Stores belonging to his Majesty & this Colony very much exposed and unguarded, I shall not take up your time, Sir, with a tedious detail of Facts. You will be a sufficient Judge of the posture of affairs from that which is already related—I shall only add that if the Enemy attempt this place I shall endeavour to defend it whilst there is a dawn of hope, I have dispatched an Express to Governor Dinwiddie, and another to Governor Sharp. I am Sir. Yours &c.

Go. Washington

